RESPONSE TO AMENDMENT
Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16-November-2022 has been entered.
This communication is responsive to the amendment filed 16-November-2022 with respect to application 16/651,612 filed 16-November-2022.  
Applicant has amended claims 1 and 5.
Claims 1 and 4-6 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §112(b)
Text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-6 are rejected under 35 USC §112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Consider claim 1: The claim, as amended, recites in part: “acquire information for transmission including a plurality of items of mobile body information, including information corresponding to driving control from an other mobile body existing of a communicable range from a position of the mobile body;” [line 6-11].  The claim introduces a mobile body (one’s own mobile body) and an other mobile body, but does not define whether the mobile body information (obtained from the other mobile body) pertains to the own mobile body or the other mobile body, rendering the claim unclear and indefinite. Additional recitations of “mobile body information” [lines 13, 18-20, 22 and 23] also fail to specify a particular mobile body (own or other) to which the information pertains.
Claim 1 is also is rejected as incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claim fails to include a step for obtaining mobile body information from the own mobile body as described in the specification of the disclosure [Fig. 8, step 2, and related description]. In the absence of such a step, the claimed invention devolves to obtaining information from an other mobile boy, selectively filtering the obtained information and sending the information back to the other mobile body. The claim as amended does not require or suggest that any mobile body information, other than mobile body information received from the other mobile body, is transmitted.
Claim 4 is rejected as depending from a rejected claim.
Consider claim 5: The claim recites “the mobile body” [line 4] where a mobile body has not been previously introduced; rendering the claim indefinite. In addition, the claim introduces a mobile body (one’s own mobile body) and an other mobile body, but does not define whether the mobile body information (obtained from the other mobile body) [line 3, 9, 14-17, 19-20] pertains to the own mobile body or the other mobile body, further rendering the claim unclear and indefinite. See analysis for claim 1.
Claim 5 is also is rejected as incomplete for omitting essential steps, such omission amounting to a gap between the steps. The claim fails to include a step for obtaining mobile body information from the own mobile body as described in the specification of the disclosure [Fig. 8, step 2, and related description]. In the absence of such a step, the claimed invention devolves to obtaining information from an other mobile boy, selectively filtering the obtained information and sending the information back to the other mobile body. The claim as amended does not require or suggest that any mobile body information, other than mobile body information received from the other mobile body, is transmitted. See analysis for claim 1.
Claim 6 is rejected as depending from a rejected claim.

Allowable Subject Matter
Claims 1 and 4-6 would be allowable if rewritten or amended to overcome the rejections under 35 USC §112(b) set forth in this Office action.



Response to Arguments
Applicant’s arguments filed on 16-November-2022 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks in support of amendment of independent claims 1 and 5 [Remarks: page 4 and 5]:  Applicant’s arguments are directed toward use of a statistical parameter concerning number of times mobile body information is used (rather than previously claimed times mobile body information is received) for prioritizing data for transmission, and particularly written description support for use of this parameter.  Applicant’s arguments are persuasive, but are rendered moot by present rejection of these claims.  The claims are not presently rejected over prior art, but under 35 USC §112(b) as indefinite.
Claims 1 and 5 relate to a device and operations performed on a particular mobile body (own mobile body) in communication with one or more proximate (other) mobile bodies.  The claims, as amended, reference “mobile body information” but fails to make clear whether or which mobile body information refers to that of the own mobile body, or the other mobile body.
Claims 1 and 5 also fail to specifically provide for the obtaining of either vehicle environment information (S1) or the acquiring of own vehicle information (S2), or for the specific use of such information for performing the inventive operation, but where these are (essential) requirements of the disclosed invention: See Fig. 8 of the disclosure as reproduced below:

    PNG
    media_image1.png
    666
    347
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Miziguchi (U.S. Patent Application Publication # US 2020/0070834 A1) disclosing an automatic driving assist apparatus.
Takikawa (U.S. Patent Application Publication # US 2015/0256663 A1) disclosing an information terminal.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached at 11:00 AM to 8:00 PM ET on Monday and Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-732-83114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Examiner, Art Unit 2684